Exhibit 99.1 August 3, 2010 Analyst Contact: Andrew Ziola 918-588-7163 Media Contact: Brad Borror 918-588-7582 ONEOK Partners Reports Second-quarter 2010 Financial Results; Reaffirms 2010 Earnings Guidance; Increases 2010 Capital Expenditures TULSA, Okla. – Aug. 3, 2010 – ONEOK Partners, L.P. (NYSE: OKS) today announced second-quarter 2010 earnings of 75 cents per unit, compared with 81 cents per unit for the second quarter 2009.Net income attributable to ONEOK Partners was $105.0 million in the second quarter 2010, compared with $97.5 million in the same period in 2009. Year-to-date 2010 net income attributable to ONEOK Partners was $188.9 million, or $1.32 per unit, compared with $197.1 million, or $1.66 per unit, for the six-month period a year earlier. There were approximately 101.9 million units outstanding for the second quarter 2010, compared with 91.4 million units outstanding for the same period last year.Equity offerings in July 2009 and February 2010 included total issuances of approximately 11 million additional units. The partnership also reaffirmed its 2010 net income guidance in the range of $450 million to $490 million and its distributable cash flow guidance in the range of $580 million to $620 million.The partnership also increased its 2010 capital expenditures guidance by $115 million. “All of the partnership’s business segments posted solid operating performances in the quarter,” said John W. Gibson, chairman, president and chief executive officer of ONEOK Partners. “Our natural gas liquids and natural gas pipelines segments continue to benefit from the $2 billion investment program completed late last year in the form of higher natural gas liquids volumes and higher contracted natural gas transportation capacity,” he said. “While the limited availability of natural gas liquids fractionation and transportation capacity continued to restrict our ability to capture optimization margins in the first and second -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 2 quarters, we expect these margins to improve when more capacity becomes available beginning in the third quarter,” Gibson concluded. Additional natural gas liquids (NGL) fractionation capacity will become available when a significant contract at the partnership’s Mont Belvieu fractionator expires in the third quarter 2010 and when a 60,000 barrel per day (bpd) fractionation services agreement with Targa Resources Partners begins in the second quarter 2011.Additional NGL transportation capacity will become available in the second half of 2011 when the recently announced expansion of the Sterling I NGL distribution pipeline is completed. In the second quarter 2010, earnings before interest, taxes, depreciation and amortization (EBITDA) were $207.0 million, compared with $182.0 million in the second quarter 2009. Distributable cash flow (DCF) for the second quarter 2010 was $139.5 million, compared with $130.9 million in the second quarter 2009. Year-to-date 2010 EBITDA was $393.7 million, compared with $366.3 million in the same period last year.DCF for the first six months of 2010 was $261.8 million, compared with $265.4 million in the same period last year. Operating income for the second quarter 2010 was $146.0 million, compared with $124.8 million for the second quarter 2009.For the first six months of 2010, operating income was $266.1 million, compared with $249.6 million in the prior-year period. The increases in operating income for both the three- and six-month 2010 periods reflect higher NGL throughput, primarily from the completion of capital projects in late 2009, as well as new supply connections in the natural gas liquids segment; higher contracted natural gas transportation capacity on Midwestern Gas Transmission and Viking Gas Transmission in the natural gas pipelines segment; and higher net realized commodity prices in the natural gas gathering and processing segment. These increases were offset by lower optimization margins in the natural gas liquids segment, as increasing NGL volumes from customers under fee-based contracts limited the fractionation and transportation capacity available for optimization activities; and lower natural gas volumes gathered in the Powder River Basin in the natural gas gathering and processing segment. Operating costs were $97.9 million in the second quarter 2010, compared with $100.5 million in the same period last year.The decrease was due primarily to the timing of certain accruals for employee-related costs, offset partially by the operations of capital projects completed last year.Operating costs for the six-month 2010 period were $194.3 million, compared with $190.0 million in the same period last year.The six-month 2010 operating-cost increase is due primarily to the operation of the capital projects completed last year and higher employee-related costs. -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 3 Depreciation and amortization expense for the second quarter 2010 was $44.0 million, compared with $40.0 million in the same period a year earlier.Depreciation and amortization expense for the six-month 2010 period was $87.9 million, compared with $79.9 million in the same period last year.This increase was due primarily to the capital projects completed last year. Equity earnings from investments were $20.7 million in the second quarter 2010, compared with $14.2 million in the same period in 2009.Six-month 2010 equity earnings from investments were $41.8 million, compared with $35.4 million in the same period last year.The increases were due to increased throughput on Northern Border Pipeline, of which the partnership owns 50 percent. Allowance for equity funds used during construction (AFUDC) for the second quarter 2010 was $0.2 million, compared with $9.5 million in the same period last year.AFUDC for the six-month 2010 period was $0.5 million, compared with $18.5 million in the same period last year.This decrease was due primarily to the capital projects completed last year. > View earnings tables SECOND-QUARTER 2: · Operating income of $146.0 million, compared with $124.8 million in the second quarter 2009; · Natural gas gathering and processing segment operating income of $43.7 million, compared with $40.9 million in the second quarter 2009; · Natural gas pipelines segment operating income of $38.2 million, compared with $31.7 million in the second quarter 2009; · Natural gas liquids segment operating income of $64.7 million, compared with $52.4 million in the second quarter 2009; · Equity earnings from investments of $20.7 million, compared with $14.2 million in the second quarter 2009; · Announcing in July $595 million to $730 million in growth projects in the natural gas liquids segment, including the construction of a 525- to 615-mile NGL pipeline with an initial capacity to transport 60,000 bpd of unfractionated NGLs from the Bakken Shale in the Williston Basin in North Dakota to the Overland Pass Pipeline; an expansion to increase the capacity of Overland Pass Pipeline to 255,000 bpd; and a 60,000 bpd expansion of fractionation capacity at Bushton, Kan.; · Announcing in April $350 million to $415 million in growth projects in the natural gas gathering and processing segment, including the construction of the Garden Creek plant, a new 100 million cubic feet per day (MMcf/d) natural gas processing facility in the Bakken Shale; -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 4 · Announcing in April an additional $55 million in growth projects in the Woodford Shale in Oklahoma, with projects in the natural gas gathering and processing and the natural gas liquids segments, including the connection of the partnership’s western Oklahoma natural gas gathering system to its existing Maysville natural gas processing facility in central Oklahoma; and expansion of its existing Oklahoma NGL gathering system to connect a new natural gas gathering plant; · Announcing in July plans to invest $36 million to increase the capacity by 15,000 bpd of its Sterling I natural gas liquids distribution pipeline; · Receiving notification in July from Williams Partners L.P. of its election to exercise its option to increase its ownership of Overland Pass Pipeline Company, LLC to 50 percent from 1 percent, for which ONEOK Partners expects to receive approximately $425 million upon closing during the third quarter 2010; · Capital expenditures of $62.9 million, compared with $129.4 million in the second quarter 2009; · Repaying $250.0 million of maturing long-term debt with available cash and short-term borrowings; · Having $680.0 million outstanding under the partnership’s $1.0 billion revolving credit facility at June 30, 2010; · Establishing a commercial paper program providing for the issuance of up to $1.0 billion of commercial paper to fund short-term borrowing needs; and · Increasing the quarterly cash distribution to $1.12 per unit from $1.11 per unit, payable on Aug. 13, 2010, to unitholders of record as of July 30, 2010. BUSINESS-UNIT RESULTS: Natural Gas Gathering and Processing Segment The natural gas gathering and processing segment reported second-quarter 2010 operating income of $43.7 million, compared with $40.9 million in the second quarter 2009. Second-quarter 2010 results increased $4.0 million due to higher net realized commodity prices; and $1.6 million due to higher natural gas volumes processed and sold. These increases were offset partially by a $1.7 million decrease from lower natural gas gathered volumes, primarily in the Powder River Basin in Wyoming; and a $1.1 million decrease due to changes in contract terms. Operating costs in the second quarter 2010 were $29.8 million, compared with $34.0 million in the same period last year.The decrease was due primarily to the timing of certain accruals for employee-related costs, lower general taxes and lower outside services and maintenance costs. -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 5 Operating income for the six-month 2010 period was $75.8 million in 2010, compared with $80.6 million in the same period last year. Six-month 2010 results reflect a $3.8 million decrease due to lower natural gas gathered volumes, primarily in the Powder River Basin in Wyoming; a $3.0 million decrease from favorable contract settlements recognized in the first quarter of 2009; and a $2.6 million decrease due to changes in contract terms.These decreases were offset partially by a $5.5 million increase due to higher net realized commodity prices; and a $1.3 million increase from higher natural gas volumes processed and sold, compared with the same period last year. Six-month 2010 operating costs were $64.3 million, compared with $65.9 million in the same period last year. The decrease was due primarily to lower outside services and maintenance costs. NGL shrink, plant fuel and condensate shrink discussed in the table below refer to the Btus that are removed from natural gas through the gathering and processing operation and does not include volumes from the partnership’s equity investments.The following table contains operating information for the periods indicated: Three Months Ended Six Months Ended June 30, June 30, Operating Information Percent of proceeds NGL sales (Bbl/d) Residue gas sales (MMBtu/d) Condensate sales (Bbl/d) Percentage of total net margin 55% 49% 54% 49% Fee-based Wellhead volumes (MMBtu/d) Average rate ($/MMBtu) $ Percentage of total net margin 34% 36% 35% 36% Keep-whole NGL shrink (MMBtu/d) Plant fuel (MMBtu/d) Condensate shrink (MMBtu/d) Condensate sales (Bbl/d) Percentage of total net margin 11% 15% 11% 15% The natural gas gathering and processing segment is exposed to commodity price risk as a result of receiving commodities in exchange for services.The following tables provide hedging information in the natural gas gathering and processing segment for the remainder of 2010 and for 2011: -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 6 Six Months Ending December 31, 2010 Volumes Hedged Average Price Percentage Hedged NGLs (Bbl/d) (a) / gallon 60% Condensate (Bbl/d) (a) / gallon 76% Total (Bbl/d) / gallon 63% Natural gas (MMBtu/d) / MMBtu 95% (a) - Hedged with fixed-price swaps. Year Ending December 31, 2011 Volumes Hedged Average Price Percentage Hedged NGLs (Bbl/d) (a) / gallon 10% Condensate (Bbl/d) (a) / gallon 26% Total (Bbl/d) / gallon 13% Natural gas (MMBtu/d) / MMBtu 75% (a) - Hedged with fixed-price swaps. The partnership’s natural gas gathering and processing segment currently estimates that a 1 cent per gallon decrease in the composite price of NGLs would decrease annual net margin by approximately $1.3 million.A $1.00 per barrel decrease in the price of crude oil would decrease annual net margin by approximately $1.1 million.Also, a 10 cent per million British thermal unit (MMBtu) decrease in the price of natural gas would decrease annual net margin by approximately $1.0 million.All of these sensitivities exclude the effects of hedging and assume normal operating conditions. Natural Gas Pipelines Segment The natural gas pipelines segment reported second-quarter 2010 operating income of $38.2 million, compared with $31.7 million for the second quarter 2009. Second-quarter 2010 results reflect a $2.7 million increase from the effect of higher natural gas prices on retained fuel, offset partially by lower natural gas volumes retained; and a $2.5 million increase from higher contracted transportation capacity on Midwestern Gas Transmission as a result of a new interconnection with the Rockies Express Pipeline completed in June 2009 and the Viking Gas Transmission Fargo lateral that was completed in October 2009. Operating costs were $23.6 million in the second quarter 2010, compared with $24.5 million in the same period last year. -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 7 Operating income for the six months 2010 was $83.1 million, compared with $64.3 million in the same period in 2009. Six-month 2010 results reflect an $11.7 million increase from increased transportation margins, primarily as a result of increased contracted transportation capacity on Midwestern Gas Transmission as a result of a new interconnection with the Rockies Express Pipeline that was completed in June 2009, the Viking Gas Transmission Fargo lateral that was completed in October 2009 and the Guardian Pipeline expansion and extension project that was completed in February 2009; a $3.4 million increase from higher natural gas storage margins, primarily as a result of contract renegotiations; and a $3.3 million increase from the effect of higher natural gas prices on retained fuel, offset partially by lower natural gas volumes retained. Six-month 2010 operating costs were $46.4 million, compared with $44.7 million in the same period last year. Equity earnings from investments were $12.5 million in the second quarter 2010, compared with $5.6 million in the same period in 2009.Six-month 2010 equity earnings from investments were $27.6 million, compared with $21.8 million in the same period last year.The increases were due to increased throughput on Northern Border Pipeline, of which the partnership owns 50 percent. Natural Gas Liquids Segment The natural gas liquids segment reported second-quarter 2010 operating income of $64.7 million, compared with $52.4 million for the second quarter 2009. Second-quarter 2010 results reflect a $26.7 million increase due to higher NGL volumes gathered, fractionated and transported, associated primarily with the completion of the Arbuckle Pipeline and the lateral pipelines connected to the Overland Pass Pipeline, as well as new supply connections; a $4.4 million increase due to operational measurement adjustments, compared with the same period last year; and a $1.9 million increase due to higher storage margins as a result of contract renegotiations. These increases were offset by a $14.2 million decrease due to lower optimization margins, as increasing NGL volumes from customers under fee-based contracts limited the fractionation and transportation capacity available for optimization activities. Additional natural gas liquids (NGL) fractionation capacity will become available when a significant contract at the partnership’s Mont Belvieu fractionator expires in the third quarter 2010 and when a 60,000 bpd fractionation services agreement with Targa Resources Partners begins in the second quarter 2011.Additional NGL transportation capacity will become available in the second half of 2011 when the recently announced expansion of the Sterling I NGL distribution pipeline is completed. -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 8 Operating costs were $45.8 million in the second quarter 2010, compared with $42.6 million in the second quarter 2009.This increase was due primarily to the operation of the Arbuckle Pipeline, higher general taxes, increased materials and supplies expenses and higher property insurance costs, offset partially by lower employee-related costs due to the timing of certain accruals. Operating income for the six months 2010 was $108.7 million, compared with $104.6 million in 2009. Six-month 2010 results benefited $44.8 million from higher NGL volumes gathered, fractionated and transported, associated primarily with the completion of the Arbuckle Pipeline and the lateral pipelines connected to the Overland Pass Pipeline, as well as new supply connections, compared with the same period last year; a $4.8 million increase due to higher storage margins as a result of contract negotiations; offset partially by a $29.0 million decrease due to lower optimization margins, as increasing NGL volumes from customers under fee-based contracts limited the fractionation and transportation capacity available for optimization activities. Six-month 2010 operating costs were $86.8 million, compared with $80.3 million in the same period last year.This increase was due primarily to the operation of the Arbuckle Pipeline, increased materials and supplies expenses and higher property insurance costs. Depreciation and amortization expense increased to $17.9 million for the second quarter 2010, compared with $14.8 million for the same period in 2009.Six-month 2010 depreciation and amortization expense was $36.2 million, compared with $27.5 million in the same period last year.These increases were due to the completion of the Arbuckle Pipeline and the lateral pipelines connected to the Overland Pass Pipeline. The Conway-to-Mont Belvieu average price differential for ethane in the second quarter 2010, based on Oil Price Information Service (OPIS) pricing, was 16 cents per gallon, compared with 12 cents per gallon in the same period in 2009.For the six months 2010, the average OPIS price differential for ethane was 12 cents per gallon, compared with 10 cents per gallon in the same period last year. GROWTH ACTIVITIES: In July 2010, the partnership announced plans to build approximately $595 million to $730 million of natural gas liquids (NGL) projects between now and 2013. The preliminary cost estimates for these projects are: -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 9 · $450 million to $550 million to build a 525- to 615-mile NGL pipeline that will transport unfractionated NGLs from the Bakken Shale in the Williston Basin in North Dakota to the Overland Pass Pipeline, a 760-mile NGL pipeline extending from southern Wyoming to Conway, Kan.; · $35 million to $40 million for related capacity expansions for ONEOK Partners’ anticipated 50-percent interest in the Overland Pass Pipeline to transport the additional unfractionated NGL volumes from the new Bakken Pipeline; and · $110 million to $140 million to expand the partnership’s fractionation capacity at Bushton, Kan., by 60,000 bpd to accommodate the additional NGL volumes. In July 2010, the partnership announced plans to install seven additional pump stations for approximately $36 million along the existing Sterling I natural gas liquids distribution pipeline, increasing its capacity by 15,000 bpd, which will be supplied by Mid-Continent NGL infrastructure.The pump station installation will begin later this year and is expected to be completed in the second half of 2011. In April 2010, the partnership announced it will invest approximately $405 million to $470 million between now and the end of 2011 for projects in the Bakken Shale in the Williston Basin in North Dakota and the Woodford Shale in Oklahoma – enabling the partnership to meet the rapidly growing needs of producers in these areas. · Construction of a new 100 MMcf/d natural gas processing facility, the Garden Creek plant, in eastern McKenzie County, N.D., and related expansions that are estimated to cost between $150 million and $210 million and will double the partnership’s natural gas processing capacity in the Williston Basin. Completion is expected in the fourth quarter of 2011; · An additional $200 million to $205 million during 2010 and 2011 for new well connections, expansions and upgrades to its existing natural gas gathering system infrastructure in the Bakken Shale; and · An additional $55 million investment in 2010 and 2011 in the Woodford Shale in Oklahoma, with projects in the natural gas gathering and processing and the natural gas liquids segments. 2: The partnership reaffirmed its 2010 net income guidance in the range of $450 million to $490 million and its distributable cash flow guidance in the range of $580 million to $620 million. -more- ONEOK Partners Reports Second-quarter 2010 Results; Reaffirms 2010 Earnings Guidance;Increases 2010 Capital Expenditures August 3, 2010 Page 10 2: ONEOK Partners increased its 2010 capital expenditures guidance by $115 million.Total capital expenditures are expected to be approximately $477 million, comprised of $394 million in growth capital and $83 million in maintenance capital. 2010 Projected Capital Expenditures Growth Maintenance Total (Millions of dollars) Natural Gas Gathering and Processing $ $
